O’Brien, S.
The motion to open the default of the executrix is granted. The objections have been reconsidered. The first objection, viz., to the amount paid for attorneys’ fees, is overruled. The second objection relates to the payments made for funeral expenses. The items included in the total outlay of $426.79 are as follows: Fairchild Sons, undertakers’ bill, $300; Frank A. Randall, headstone for grave, $50; minister, $10; hearse for funeral in Maine, $12; sexton in Maine, $5; janitor in Portland for services, $6; expenses of executrix on personal attendance at funeral in Maine, railroad fares, etc., $43.79. Total $426.79.
It will be noted that this total includes (1) railroad expenses involved in transporting the remains to Upper New Gloucester, Me., and interring same in the cemetery selected by testatrix, and (2) the cost of a headstone, viz., fifty dollars. The total expenditure for the purposes mentioned is extremely moderate; indeed, meagre, and should be satisfactory to those who are to share in this estate. However, within their rights, they object and base their objections upon the provision in the will which reads as follows: “ I direct that simple funeral services be arranged by my niece Miss Ethel Lee Davis, 781 Ocean Avenue, Brooklyn, New York, shall be followed by interment beside my late lamented mother at the Cemetery in Upper New Gloucester, Maine. The expenses in this connection shall not exceed three hundred dollars.”
The meaning of this paragraph is clear, the language is explicit and mandatory and I must, therefore, sustain this objection. The executrix, therefore, will be surcharged in the amount of the excess over $300.